 Case 18-1313
Case: 1:16-cv-00383-JDL
                Document:Document
                          68 Page:1071 Filed
                                         Date01/28/19   Page 1 of 1 Entry
                                               Filed: 01/28/2019     PageID   #: 2442
                                                                          ID: 6228420




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________
 No. 18-1313
                                          TARA J. ROY,

                                        Plaintiff, Appellant,

                                                 v.

        CORRECT CARE SOLUTIONS, LLC; STATE OF MAINE DEPARTMENT OF
       CORRECTIONS; RODNEY BOUFFARD, individually; TROY ROSS, individually,

                                      Defendants, Appellees.

                                       __________________

                                           JUDGMENT

                                     Entered: January 28, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of Maine and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's grant of summary judgment for the Maine Department of Corrections and Correct
 Care Solutions, LLC, is reversed, its grant of summary judgment for Troy Ross and Rodney
 Bouffard is affirmed, and the matter is remanded for further proceedings consistent with the
 opinion issued this day. Costs are awarded to Tara J. Roy.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk

 cc:
 Hon. Jon David Levy
 Christa Berry, Clerk, United States District Court for the District of Maine
 John P. Gause
 Melinda J. Caterine
 Valerie A. Wright
 Barbara L. Archer Hirsch
 Gail S. Coleman
 Jennifer S. Goldstein
 Elizabeth Ellen Theran
